DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 12/23/2021 is acknowledged.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered.
Applicant request that the double patenting rejection be held in abeyance.  The examiner notes that the rejection cannot be held in abeyance.  Per MPEP 804, 
A complete response to nonstatutory double patenting (NSDP) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 C.F.R 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  Replies with an omission should be treated as provided in MPEP § 714.03. [Amendments Not Fully Responsive].

The double patenting rejection has not been overcome.  Applicant has requested that the examiner contact Applicant to discuss filing of a Terminal Disclaimer.  As will be discussed in detail below, a Terminal Disclaimer will not place the application in condition for allowance because other issues have arisen from the amendments.
Applicant’s arguments with regard to the rejections of claim 1 over Mathais have been considered and are persuasive.  The rejection is withdrawn. Claim 1 now includes the subject matter of claim 5, which was previously indicated allowable, and therefore is allowable over the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 24, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the retaining tab having a retaining ledge and a clamping ledge as shown in figs. 5A-5C.  Claim 4 calls for the first arm to include an engaging 
Claim 7 calls for a clamping opening and a clamping tab. These features appear to correspond to elements 605a,b and 606a,b shown in figs. 6A-C.  As discussed above with regard to claim 4, claim 1 from which claim 7 depends, describes the embodiment shown in figs. 5A-C. Figs. 6A-C are described in the disclosure as a separate embodiment.  Therefore, claim 7, which includes the limitations of claim 1, recites an embodiment not supported by the disclosure as it impermissibly combines multiple disclosed embodiments.
Claim 22 describes the disengaged position wherein the retaining tabs abut the retaining surfaces, and engaged position wherein the retaining tabs are spaced from the retaining surfaces.  This appears to correspond to figs. 5A-C as described in pages 12-13, paras. 0044-0045 of the instant specification.  Claim 24 calls for the second arm to comprise an end wall having an engaging ledge extending inwardly from the endwall, and in the engaged position the engaging ledge contacting an engaging surface of the first arm.  This appears to be the configuration shown in fig. 1C, for example, wherein the engaging surface 108a interacts with the engaging ledge 108b.  This configuration is shown in many of the disclosed embodiments, however, the embodiment in figs. 5A-5C have a distinct configuration of the 
Claim 26, which depends from claim 22, describes that the second arm includes a clamping tab and another clamping tab, each clamping tab including a clamping ledge, and the first arm includes a third and fourth clamping surface. While the language of this claim cannot be explicitly found in the disclosure, it appears as though the claims is describing features shown in figs. 6A-C.  These features cannot be found in figs. 5A-C. Therefore, claim 26, which includes the limitations of claim 22, recites an embodiment not supported by the disclosure as it impermissibly combines multiple disclosed embodiments.

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 2 which has been canceled.  For the purposes of this examination only, it is assumed that claim 3 depends from claim 1.  Appropriate correction is required.
Claim 27 calls for hinge pins extending from the first arm, and opposing hinge knuckles disposed within the first arm.  It appears as though this is a typographical error, and the pins should be on either the first or second arm, and the knuckles should be on the other of the first and second arms.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7-9, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,589,082. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  Regarding claim 1 of the application, claim 1 of the patent disclose a pinch clamp comprising a first arm coupled to a second arm by hinges, wherein each of the first and second arms includes a clamping surface, and wherein one of the first or second arms includes at least one opening and the other of the first or second arms includes at least one corresponding retaining tab which inserts through the opening when the first arm is positioned overtop the second arm, the retaining tab In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.
It is noted that this application is filed as a divisional of 15/286308, now US Pat. No. 10,589,082.  However, the currently presented claims are not files as a result of the restriction because the claims recite an identical invention to the originally filed claims in the parent application, and Applicant has elected the same invention in this application as was elected in the parent, namely the pinch clamp, not the method.  In order to prohibit a double patenting rejection, the line of demarcation between the independent and distinct invention that prompted the restriction requirement must be maintained.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werth (US 2004/0089828).
Regarding claim 21, Werth discloses a pinch clamp 10 comprising 

wherein the first arm 14 comprises a first clamping surface 61 (page 2, para. 0035), a retaining surface 81, and another retaining surface on an opposite side of the first arm as the retaining surface (fig. 8: another retaining surface not shown, but arms are symmetrical; page 2, para. 0032; page 3, para. 0037),
wherein the second arm 12 comprises a second clamping surface 48 (fig. 1; page 2, para. 0035), a retaining tab 30, and another retaining tab on an opposite side of the second arm as the retaining tab, wherein the retaining tab comprises a ledge 38, and the other retaining tab comprises another ledge extending in an opposite direction (fig. 1; page 2, para. 0032), 
wherein the pinch clamp is configured to move from a disengaged position to an engaged position, wherein in the disengaged position, the retaining tab abuts the retaining surface 81, and the other retaining tab abuts the other retaining surface 81 (page 3, para. 0037: pin 38 abuts 81 when the clamp is completely open), wherein in the engaged position, the retaining tab is spaced apart from the retaining surface and the other retaining tab is spaced apart from the other retaining surface (page 3, para. 0037: pin 38 is located in notch 83, spaced from path 81, when clamp is closed).
Regarding claim 22, Werth discloses a tubing 100 extending through the clamp (page 1, para. 0029), wherein in the engaged position, the first clamping surface and the second clamping surface occlude the tubing (page 2, para. 0035).
Regarding claim 23, Werth discloses that the ledge 38 extends laterally to the retaining tab 30 (fig. 3).  As the arms are symmetrical, this applies to the other ledge and other tab as well.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werth in view of Rucker (US 10,173,018).
Claim 25 calls for the hinge to be a living hinge.  Werth discloses a pin and opening type hinge.  Rucker teaches a clamp for a medical tubing wherein the hinge may be a pin and opening type hinge or a living hinge (col. 2, lines 34-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Werth to be a living hinge because Rucker teaches that these types of hinges are interchangeable.  Additionally, a living hinge allows for one-piece molding of the clamp and therefore reduces the number of steps required for manufacturing the clamp.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werth.
Claim 27 calls for the hinge to comprise opposing hinge pins extending from the first arm and opposing hinge knuckles disposed within the first arm.  As discussed above under the 112 section, this appears to be a typographical error.  Werth teaches hinge pins 24 on the second arm, and hinge knuckles 74 on the first arm.  The location of these elements with .

Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11-14 are allowable over the prior art of record.  It is noted that these claims are subject to a double patenting rejection above.  Additionally, some of these claims are subject to rejections over 112(a) or (b) above.  Those claims cannot be allowed until those issues are resolved.
The reasons for allowance can be found in the prior Office Action mailed 9/27/2021 with respect to claim 5 which has been amended into independent form herein.
Claims 24, 26 dependent upon a rejected base claim, but would overcome the prior art of record should they be rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While these claims avoid the prior art, it is noted that they are rejected under 112(a) and therefore that rejection must be overcome in order to put the claims in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783